Citation Nr: 0027549	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the veteran's cause 
of death.

2. Basic eligibility for Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a November 1998 rating 
decision of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran died on June [redacted], 1995.  The death certificate 
reflects that the cause of the veteran's death was acute 
myocardial infarction due to or as a consequence of 
coronary artery disease.

2. There is no competent evidence of record to relate the 
terminal acute myocardial infarction or the underlying 
coronary artery disease to the veteran's service.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded and eligibility for 
Dependent's Educational Assistance is not established.  38 
U.S.C.A. Chapter 35, § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Dependency and Indemnity Compensation is available to a 
surviving spouse of a veteran who had a service-connected 
death.  38 U.S.C.A. § 1310  (West 1991); 38 C.F.R. § 3.5  
(1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement for a well grounded claim, i.e. 
evidence of a current disability, will always be met (the 
current disability being the condition that caused the 
veteran to die).  However, the last two requirements must be 
supported by evidence of record.  Ruiz v. Gober, 10 Vet. App. 
352, 356  (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 46 
(1996)).  If the second element of a well grounded claim has 
been satisfied, i.e. that of an inservice injury or disease, 
then the final requirement for a well grounded claim is a 
nexus between the veteran's death and the inservice injury or 
disease.  Opinions by lay persons as to a relationship, or 
nexus, between a disability or death and an inservice injury 
or disease are not competent evidence for purposes of a well 
grounded claim.  Id. (citing Espiritu v. Derwinski, 2 Vet. 
App. 492  (1992).

Once a claim is determined to be well grounded, the death of 
a veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a)  (1999).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.  The service connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)  (1999).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's service medical records are negative for any 
evidence of complaint, treatment, or diagnosis of any chronic 
disease or disability of the cardiovascular system.  There is 
no evidence of continuous treatment for any cardiovascular 
disability since leaving service.

The appellant has asserted her belief that the veteran's 
heart disease which resulted in his death was due to nicotine 
dependence acquired while on active duty.  The appellant 
testified that the veteran began smoking at age 8 or 9 and 
smoked while in the military.  Additionally, the appellant 
has presented statements from two other individuals who have 
stated that the veteran smoked before entering military 
service and smoked in service and after service.

VA Medical Center (VAMC) treatment records from 1980 through 
1995, hospitalization records from Medical Park Hospital in 
August 1994, and outpatient treatment records from May 1992 
through December 1994 include no evidence of treatment for 
nicotine dependence and no medical evidence that nicotine 
dependence was acquired while on active duty.  The medical 
records include no evidence that tobacco use while on active 
duty was the cause of the veteran's heart disease.

The death certificate shows that the veteran died on June [redacted], 
1995.  His cause of death was listed as acute myocardial 
infarction due to coronary heart disease.

III.  Analysis

Service connection for the veteran's cause of death

Here, it is clear that the veteran's acute myocardial 
infarction due to coronary heart disease caused his death.  
This is evidenced by his death certificate.  This evidence 
fulfills the first requirement of a well grounded claim for 
service connection for the cause of the veteran's death.  See 
Ruiz v. Gober, 10 Vet. App. 352  (1997).

The second element of a well grounded claim is that of an 
inservice disease or injury.  In this case, there is no 
evidence that the veteran suffered any coronary heart disease 
or any cardiovascular disease of any type while he was in 
service.  The appellant argues, in essence, that the veteran 
acquired a nicotine dependence in service and that lead to 
his coronary heart disease.  However, there is no medical 
evidence that the veteran was diagnosed with nicotine 
dependence at any point, during or after service.  
Additionally, the appellant's testimony and the additional 
statements submitted by the appellant indicate that the 
veteran began smoking long before he entered service.  
Therefore the Board finds that the second element of a well 
grounded claim has not been met, because there is no evidence 
that the veteran acquired a nicotine dependence while in 
service.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The third element of a well grounded claim for service 
connection is medical evidence of a nexus, or link, between 
the veteran's service and his current disability.  Id.  Here, 
there is no medical evidence linking the veteran's acute 
myocardial infarction due to coronary heart disease to 
service in any way.  The appellant has asserted her belief 
that the acute myocardial infarction due to coronary heart 
disease was related to the veteran's smoking, but it is not 
shown that she possesses the medical expertise to make a 
diagnosis or offer an opinion as to the etiology or diagnosis 
of a cardiovascular disability.  Ruiz, 10 Vet. App. at 356 
(citing Espiritu, 2 Vet. App. 492) (lay persons are not 
competent to offer medical opinions).  

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no evidence of a 
disease or injury suffered in service and no competent 
medical evidence establishing a nexus between the veteran's 
service and his death.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits for 
service connection for the veteran's cause of death.  The RO 
collected the veteran's service medical records and all the 
post service medical records that were identified as being 
available.  The RO sent a letter to the appellant asking her 
for any additional medical records showing a connection 
between the veteran's service and his death.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for the veteran's cause of death as not 
well grounded.

In view of the above and the fact that a permanent and total 
disability was not in existence at the time of the veteran's 
death, eligibility to Dependent's Educational Assistance is 
not established.  See 38 U.S.C.A. Chapter 35.



ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

